Source: Playlogic Entertainment, Inc PRESS RELEASE PLAYLOGIC Entertainment Inc. Announces Financial Results of Q1 2008 (Amsterdam, The Netherlands) May 8th, 2008 – Playlogic Entertainment, Inc. (OTCBB: PLGC) announces financial results for the first quarter of 2008, ending March 31. Revenues Net revenuesclimbed to $4.0 million in Q1 2008, up from $3.5 million for the same period the year before, an increase of 12%. The increase was attributable to new titles released on Wii, DS, PS2 and PC platforms. Gross Profit Gross profit was $2.2 million compared to $2.4 million for the same period in 2007. This slight decrease is related to higher manufacturing costs for titles published on multiple platforms. Operating Profit Recordednet profit from operations for the first quarter ended March 31, 2008, increased to $0.744 million versus $0.691 million in Q1 2007. Net Profits Net profits for the quarter amounted to $0.7 million, versus $0.8 million in net profit for the first quarter of 2007. The small decrease was caused by
